Citation Nr: 0707012	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for disability of the 
cervical spine.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the claims folder was subsequently 
transferred to the RO in Boston, Massachusetts.

The veteran and his spouse presented testimony at a hearing 
before a Decision Review Officer at the Boston RO in March 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.

The Board also notes that in May 2005, the veteran filed a 
notice of disagreement with a denial of service connection 
for post-traumatic stress disorder (PTSD).  The RO issued a 
statement of the case in response to the veteran's notice of 
disagreement in March 2006.  In the cover letter sent with 
the statement of the case, the veteran was informed of the 
requirement that he submit a substantive appeal to perfect 
his appeal with respect to this issue.  No correspondence has 
been received from the veteran since the issuance of the 
statement of the case.  Therefore, the Board has concluded 
that he is not currently seeking appellate review with 
respect to the PTSD issue.

The issue of entitlement to service connection for disability 
of the cervical spine is addressed in the remand that follows 
the order section of this decision.


FINDING OF FACT

The veteran does not have a low back disability.



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letter mailed in February 2004, 
prior to its initial adjudication of the claim.  Although the 
letter did not specifically inform the veteran that he should 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and that 
he should submit such evidence or provide the RO with the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  The record 
also reflects that he was provided notice concerning the 
disability-evaluation and effective-date elements of the 
claim in a letter mailed in June 2006.

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Although the veteran has not been 
afforded a VA examination in response to this claim, the 
Board has determined that no such examination is required in 
this case because there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
the claim.

The record also reflects that following the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the RO would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran appears to be contending that service connection 
is warranted for low back disability because it resulted from 
a leg injury incurred in service or his exposure to Agent 
Orange in service.

The service medical records and the post-service medical 
evidence of record are negative for any evidence of a low 
back disability.  In essence, the evidence of a current low 
back disability is limited to the veteran's own statements.  
This is not competent evidence of the claimed disability 
since laypersons, such as the veteran, are not qualified to 
render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

ORDER

Service connection for a low back disability is denied.


REMAND

The record reflects that the RO has addressed the veteran's 
claim for service connection for disability of the cervical 
spine as a claim to reopen because of a prior unappealed 
rating decision in September 2000 that denied service 
connection for disability of the cervical spine.  The Board 
notes that the September 2000 rating decision denied the 
veteran's claim on the basis that it was not well grounded.  
The rating decision did not become final before the enactment 
of the VCAA in November 2000.  Therefore, in accordance with 
the VCAA, the veteran's current claim should have been 
addressed on a de novo basis by the RO. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and request him to provide the 
outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the veteran's claim for 
service connection for disability of the 
cervical spine on a de novo basis.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant 
should be afforded the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


